         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
YIYU LIN,                                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )  C.A. 1:20-cv-11051
                                           )
CGIT SYSTEMS, INC.,                        )
                                           )
      Defendant.                           )
                                           )

  PLAINTIFF’S OPPOSITION TO DEFENDANT’S PARTIAL MOTION TO DISMISS

       NOW COMES the Plaintiff, Yiyu Lin (“Plaintiff”), by and through counsel, and hereby

files this Opposition to the Defendant, CGIT Systems, Inc.’s (“Defendant”) Partial Motion to

Dismiss (“Motion”). As grounds for this Opposition, Plaintiff states that under United States

Supreme Court precedent, he is not required to allege facts sufficient to establish a full prima

facie case in his Complaint; notwithstanding, Plaintiff has done so anyway with respect to his

disability, race/national origin and age claims.

       Plaintiff’s disability discrimination claim is multi-faceted, and Defendant only selectively

addresses pieces of it. The novel question of whether Plaintiff’s hypertension during a pandemic

could constitute a disability is one of fact not appropriate at this juncture. Moreover, the Court is

not able at this stage to rule as a matter of law that Plaintiff was not terminated for alleging to be

a qualified disabled person in need of a reasonable accommodation. Plaintiff’s associational

discrimination claim is also adequately pled, and at worst presents an unresolved question of

Massachusetts law.

       Plaintiff has adequately stated a prima facie case for both race/national origin and age

discrimination. Plaintiff need not offer any direct evidence of discrimination, and the Court does
           Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 2 of 18



not conduct the burden shifting discrimination analysis on a motion to dismiss in any event. The

Motion should therefore be denied. In further support of his Opposition, Plaintiff states as

follows:

                                      I.      BACKGROUND

       Plaintiff is a fifty-five-year-old Chinese-American with a history of high blood pressure,

which was known to Defendant. See Complaint, ¶¶ 6, 12. Plaintiff also lives with his eighty-one-

year-old mother who has heart disease (with a pacemaker installed), high blood pressure and

diabetes, which was known to Defendant. See Complaint, ¶ 13.

       Plaintiff worked for Defendant for fifteen years before his termination, most recently as

Senior Project Engineer/Team Lead reporting to Defendant’s Medway, Massachusetts location.

See Complaint, ¶¶ 8-9, 11, 14. During Plaintiff’s tenure with Defendant, the reviews of his work

were always positive and he never received a negative performance review. In fact, Plaintiff was

recognized as one of the best engineers in his department. See Complaint, ¶ 11.

       Following Massachusetts Governor Charlie Baker’s order closing non-essential

businesses due to the novel Coronavirus (“COVID-19”) pandemic, Plaintiff began working from

home on March 16, 2020 after obtaining verbal consent from his Manager. See Complaint, ¶ 15.

Plaintiff was concerned about Defendant’s workplace due to lack of safety changes made, lack of

social distancing, and employees coming to work who were sick. See Complaint, ¶¶ 17-19, 22.

       On March 25, 2020, Plaintiff’s General Manager instructed that all employees working

from home must report to Defendant’s office location for work on March 27, 2020. See

Complaint, ¶ 20. Plaintiff’s General Manager communicated that any employee who wanted to

take a leave of absence or telecommute must submit a form and await approval from their

manager, general manager and human resources. Complaint, ¶ 21. Plaintiff sought to continue to




                                                 2
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 3 of 18



work remotely until April 7, 2020, which at the time was the expiration of the Governor’s stay at

home order. Complaint, ¶ 22. Plaintiff did so because of safety concerns at Defendant’s

workplace in combination with the health conditions of he and his mother. Complaint, ¶ 22.

Those concerns were well founded, as exposure to COVID-19 within Defendant’s workplace

was significant during this time. See Complaint, ¶¶ 26, 37.

       Plaintiff submitted a request to continue to work from home on the form required by

Defendant on March 26, 2020. Complaint, ¶ 23. While the request was processing, Plaintiff

asked to use a “floating holiday”; his Manager initially responded, “Are you kidding me?” It was

later approved after Plaintiff educated his Manager of federal COVID-19 guidance. Complaint, ¶

24.

       On March 28, 2020, Defendant informed Plaintiff that his request to work from home had

been denied and that he was required to work in Defendant’s office location effective March 30,

2020. Complaint, ¶ 27. During the same time, at least two other engineers in Plaintiff’s

department were approved to work from home pursuant to their requests. Complaint, ¶ 28.

Plaintiff sought to use vacation time, but his request was never approved. Complaint, ¶ 29.

       Defendant did not engage in any interactive process with Plaintiff, and its decision maker

seemed quite pleased with the prospect of Plaintiff’s termination, stating that Plaintiff was

“helping us document his termination.” Complaint, ¶ 30. When Plaintiff’s last day of paid leave

was exhausted, he was terminated for “job abandonment” on the first day he did not appear back

at Defendant’s workplace, despite reiterating the reasons for his remote work request and noting

how he had been successfully working remotely for weeks. Complaint, ¶¶ 32-35. Plaintiff’s

Manager stated to other employees of Defendant that he “needed to make an example” of

Plaintiff. Complaint, ¶ 36. On April 3, 2020, three days after Plaintiff was terminated, all




                                                 3
          Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 4 of 18



employees of Defendant were told to work from home immediately until at least April 7, 2020.

Complaint, ¶ 38.

                                  II.     STANDARD OF REVIEW

       Dismissal is a “disfavored remedy” in the context of employment discrimination matters

“because the ultimate issue of discriminatory intent is a factual question.” Blare v. Husky

Injection Molding Sys. Boston, Inc., 419 Mass. 437, 439 (1995) (discussing in the context of

summary judgment), citing Anderson v. Bessemer City, 470 U.S. 564, 572-573 (1985). In an

employment discrimination case, the question of the employer’s intent and motive is generally

one for the jury. See Soto-Feliciano v. Villa Cofresi Hotels, Inc., 779 F.3d 19, 30 (1st Cir. 2015).

       In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

well-pleaded facts, analyze those facts in the light most favorable to the plaintiff, and draw all

reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

74, 80 (1st Cir. 2019). Plaintiff need not allege facts sufficient to establish a full prima facie case

at the pleading stage. Swierkiewicz v. Sorema, 534 U.S. 506, 512 (2002) (“Given that the prima

facie case operates as a flexible evidentiary standard, it should not be transposed into a rigid

pleading standard for discrimination cases.”); Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d

49, 54 (1st Cir. 2013) (“the Swierkiewicz holding remains good law. It is not necessary to plead

facts sufficient to establish a prima facie case at the pleading stage.”)

       The plaintiff must only “plead enough facts to make entitlement to relief plausible.”

Higgins v. State St. Corp., 323 F.Supp.3d 203, 206 (D. Mass. 2018), citing Rodriguez-Reyes,

711 F3d at 54. “A determination of plausibility is ‘a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.’” Grajales v. P.R. Ports

Auth., 682 F.3d 40, 44 (1st Cir. 2012), quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “The




                                                   4
            Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 5 of 18



relevant inquiry focuses on the reasonableness of the inference of liability that the plaintiff is

asking the court to draw from the facts alleged in the complaint.” Ocasio-Hernandez v. Fortuno-

Burset, 640 F.3d 1, 13 (1st Cir. 2011).

                                            III.    ARGUMENT

     A.       Plaintiff Has Sufficiently Pled His Disability Discrimination Count.

          It is a matter of black letter law that a Plaintiff need not establish a full prima facie case

at the pleading stage, but only a plausible entitlement to relief. Plaintiff has clearly done so in his

Complaint. It is an individualized, fact-intensive question whether Plaintiff’s medical condition

in the time of the COVID-19 pandemic constituted a disability within the meaning of G.L. c.

151B that cannot be resolved at the 12(b)(6) stage. Similarly, the factual record needs to be

developed through discovery to determine if Plaintiff was terminated due to his association with

a disabled person and/or his allegation that he was a disabled person capable of performing his

job with a reasonable accommodation. The question of whether Defendant was required to offer

a reasonable accommodation based on Plaintiff’s mother’s condition presents an unresolved

question of Massachusetts law.

          Plaintiff’s disability discrimination count is multi-faceted, yet Defendant only selectively

addresses portions of the claim. Not only does Plaintiff allege that he was discriminated against

based on his disability and that of his mother, he also alleges that Defendant failed to offer him a

reasonable accommodation (continued remote work for a limited period of time) or engage in the

interactive process in any meaningful way. Defendant ignores these latter issues.

1.        Determination Of Plaintiff’s Disability Cannot Be Made At This Stage.

          “Determining whether a plaintiff is [disabled] is a fact-intensive analysis and must be

made on a case-by-case basis.” Gauthier v. Sunhealth Specialty Services, Inc., 555 F. Supp. 2d




                                                     5
          Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 6 of 18



227, 239 (D. Mass. 2008), citing Calero–Cerezo v. U.S. Dept. of Justice, 355 F.3d 6, 20 (1st Cir.

2004). As the First Circuit has noted, in assessing the degree of limitation occasioned by a

physical impairment, the Court’s inquiry is “fact-intensive and individualized.” Carreras v. Sajo,

Garcia & Partners, 596 F.3d 25, 33 (1st Cir. 2010). To that end, it is not surprising that the case

law primarily relied upon by Defendant in its Motion involves cases decided past the 12(b)(6)

stage, with the benefit of a full record.

        The relevant inquiry not only involves medical conditions themselves, but also

complications that may arise from those conditions, even where the underlying condition may

not be regarded as a disability on its own. See, e.g. Gauthier, 555 F. Supp. 2d at 239. It is

instructive that in Faiola v. APCO Graphics, Inc., 629 F.3d 43, 48 (1st Cir. 2010), a summary

judgment case upon which Defendant places great reliance,1 the Court considered whether

certain work activities (airplane travel) would have placed the plaintiff at increased risk, and

considered medical evidence.2

        Here, despite the new evolving nature of the issue, many courts have considered the

interaction of high blood pressure with COVID-19,3 with some finding that exposing a person

with hypertension to the virus would create a “significant risk of suffering catastrophic health

consequences.” U.S. v. Sawicz, 08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10,

1
 The only other case that Defendant puts forth to substantively support its argument to dismiss
Count I, Banks v. Hallsmith-Sysco Food Services, 72 Mass. App. Ct. 1103 (2008) (Rule 1:28), is
an unreported summary judgment case which is factually inapposite.
2
  To the extent that Plaintiff is required at this stage to allege that he was substantially limited in
a major life activity, he has done so. Chapter 151B includes “working” among “major life
activities.” See Miller v. Verizon Comm., Inc., 474 F. Supp. 2d 187, 195 (D. Mass. 2007).
Plaintiff alleges that due to his hypertension during the height of the COVID-19 pandemic, he
was substantially limited from working safely at Defendant’s office location.
3
  The majority of the cases examining the issue have arisen in the context of prospective inmate
release from incarceration.

                                                   6
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 7 of 18



2020) (“defendant is at risk of suffering severe complications if he were to contract COVID-19

because of his hypertension”). See also U.S. v. Salvagno, 5:02-CR-51 (LEK), 2020 WL

3410601, at *4 (N.D.N.Y. Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers

for Disease Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); U.S. v. Calloway, 3:16-CR-00121, 2020 WL 3510684,

at *2 (M.D. Tenn. June 29, 2020) (“current scientific research suggests that high blood

pressure can substantially increase the likelihood of serious COVID-19 complications.”); U.S. v.

Pabon, No. 17-165-1, 2020 WL 2112265, at *9 (E.D. Pa. May 4, 2020) (identifying hypertension

as a serious health condition and one of “the two leading comorbidities associated with increased

risk from COVID-19”); U.S. v. Scparta, 18-CR-578 (AJN), 2020 WL 1910481, at *3 (S.D.N.Y.

Apr. 20, 2020) (“The Centers for Disease Control has identified hypertension as a comorbidity

that increases the likelihood of serious risk from COVID-19.”); Toma v. Adducci, 20-11071,

2020 WL 2832255, at *5 (E.D. Mich. May 31, 2020) (“CDC recognizes ‘pulmonary

hypertension’ as a serious heart condition that may put people at a higher risk of severe COVID-

19-related complications.”); U.S. v. Anderson, No. 15-CR-30015, 2020 WL 2521513, at *5

(C.D. Ill. May 18, 2020) (“Defendant suffers from hypertension, a condition that increases the

serious risks that COVID-19 presents for Defendant.”); U.S. v. Clark, 4:08-CR-00096, 2020 WL

3395540, at *5 (S.D. Iowa June 17, 2020) (High blood pressure considered a condition “that

increase[s] the likelihood of a lethal COVID-19 case.”).

       Some courts have taken judicial notice of the fact “that COVID-19 causes severe medical

complications and has increased lethality amongst people of advanced age, and those with

underlying health problems, or both.” Basank v. Decker, 20 CIV. 2518 (AT), 2020 WL 1953847,

at *7 (S.D.N.Y. Apr. 23, 2020). Other courts acknowledge that, “the relationship between




                                                7
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 8 of 18



hypertension and elevated risk from COVID-19 appears not to be fully understood.” Gomes v.

US Dept. of Homeland Sec., Acting Sec., 20-CV-453-LM, 2020 WL 2514541, at *16 (D.N.H.

May 14, 2020) (noting that some “experts believe that COVID-19 strains the heart, making

people with hypertension more vulnerable to the disease”).

       Moreover, the risk to Plaintiff was not hypothetical or considered in a vacuum, but rather

through the lens of a worsening pandemic that was crippling the Commonwealth. As of March

24, 2020, there were 1,159 confirmed COVID-19 cases in the Commonwealth with eleven deaths

and ninety-four hospitalizations attributed to COVID-19. There were 129 confirmed cases in

Norfolk County, the county where Defendant’s place of employment was located, as of March

24, 2020.4 As of March 31, 2020, the date Plaintiff was terminated, there were 6,620 confirmed

cases and a total of eighty-nine deaths and 562 hospitalizations attributed to COVID-19 in

Massachusetts. There were 738 confirmed cases in Norfolk County as of March 31, 2020. At that

time, Norfolk County accounted for approximately 11.15% of all of Massachusetts’ cases.5

       As of March 30, 2020, “‘nearly 90% of adult patients hospitalized with COVID-19 in the

US had one or more underlying diseases,’ and out of those patients 49.7% of them had

hypertension.” Pabon, 2020 WL 2112265 at *1 (citation omitted).

       Defendant does not point the Court to any authority, nor could it, that has considered

whether complications and/or increased risk as a result of the potential interaction of




4
 Massachusetts Department of Public Health, Coronavirus Disease 2019 (COVID-19) Cases in
MA, (March 24, 2020) https://www.mass.gov/doc/covid-19-cases-in-massachusetts-as-of-march-
24-2020/download
5
 Massachusetts Department of Public Health, Coronavirus Disease 2019 (COVID-19) Cases in
MA, (March 31, 2020) https://www.mass.gov/doc/covid-19-cases-in-massachusetts-as-of-march-
31-2020/download

                                                 8
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 9 of 18



hypertension and COVID-19 could be considered a disability under Massachusetts law. At most,

it presents a novel question, and certainly cannot be decided without discovery and a full record.

2.     Determination Of Whether Plaintiff Was Terminated For Alleging To Be A
       Qualified Disabled Person In Need Of A Reasonable Accommodation Cannot Be
       Made At This Stage.

       Employers in Massachusetts are prohibited from dismissing from employment an

employee “alleging to be a qualified [disabled] person, capable of performing the essential

functions of the position involved with reasonable accommodation.” G.L. c. 151B, § 4(16). “To

make a reasonable accommodation request, no ‘magic’ words are required.” Boston Hous. Auth.

v. Bridgewaters, 452 Mass. 833, 847-848 (2009). Furthermore, a plaintiff need not have an

actual disability to trigger the employer’s duty to accommodate. See Massasoit Indus. Corp. v.

Massachusetts Comm’n. Against Discrimination, 91 Mass. App. Ct. 208, 214 (2017). All that is

necessary is that the health condition alleged is one that the employer could reasonably regard as

one causing a limitation to the employee’s ability to work. Id.

       Here, Plaintiff informed Defendant that due to his medical condition, he was requesting

the reasonable accommodation of working remotely for a limited period of time. This was

enough to trigger a reasonable accommodation request. That request was refused, out of hand

and without any dialogue, and Plaintiff was terminated shortly after, with Plaintiff’s supervisor

commenting that he wanted to “make an example” out of Plaintiff. At this stage, it would be

premature for the Court to determine that Plaintiff’s reasonable accommodation request was not

the reason for his termination as a matter of law.

3.     Defendant Failed To Engage In The Interactive Process With Plaintiff.

       If a requested accommodation is not suitable or a request is otherwise inappropriate,

under Massachusetts law the employer nonetheless “must make a reasonable effort to determine




                                                 9
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 10 of 18



the appropriate accommodation ... through a flexible, interactive process that involves both the

employer and the qualified individual with a disability.” Miceli v. JetBlue Airways Corp., 914

F.3d 73, 82 (1st Cir. 2019) (citations omitted). In some cases, a failure to engage in

the interactive process may constitute a failure to provide a reasonable accommodation.

Gauthier, 555 F. Supp. 2d at 241, citing Kvorjak v. Maine, 259 F.3d 48, 52–53 (1st Cir. 2001)

and Jacques v. Clean–Up Group, Inc., 96 F.3d 506, 515 (1st Cir. 1996).

       Courts have denied motions for summary judgment, much less motions to dismiss, where

an employer, as here, rejects an accommodation request “out of hand,” even where it is difficult

to ascertain whether the interactive process “might have yielded anything useful.” See, e.g.

Gauthier, 555 F. Supp. 2d at 241.

       Here, Plaintiff made a request for reasonable accommodation, which was to continue to

work remotely (as he had successfully done for weeks) for a limited period of time (an additional

six business days). Defendant rejected that request out of hand (despite approving it for others),

and presented Plaintiff with a “take it or leave it” proposition: report to work in person, despite

his medical condition and the raging COVID-19 pandemic (which had already infiltrated

Defendant’s workplace), or be terminated. At the same time, the evidence as pled suggests that

even those within Defendant’s organization were imploring the decision makers to engage in an

interactive process with Plaintiff. Plaintiff’s General Manager proposed considering other

options to Defendant’s Director of Human Resources, such as a leave of absence, and stated that

Plaintiff did “not understand the results of his position.” Rather than engage with Plaintiff,

Defendant’s Director of Human Resources seemed happy with the outcome, stating that Plaintiff

was “helping us document his termination.”




                                                 10
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 11 of 18



        It is crystal clear that Defendant failed to engage in the interactive process, which will

likely be the subject of a motion for summary judgment filed by Plaintiff at a later stage of this

proceeding. Certainly, Defendant’s failure to even address this claim in its Motion does not

entitle it to dismissal.

4.      Plaintiff Adequately States A Claim For Associational Discrimination.

        Plaintiff has satisfied his pleading obligation in all respects in regards to his associational

discrimination claim. The questions regarding discriminatory animus cannot be resolved at the

12(b)(6) stage. Moreover, the fact that Massachusetts law is unsettled on the issue of

associational accommodation does not preclude the claim, particularly where the Court may

certify the question.

a.      Plaintiff Has Pled That His Termination Was Based on Discriminatory Intent.

        On a motion to dismiss, the Court does “not consider potential nondiscriminatory reasons

for termination,” but rather “examine[s] the complaint to determine whether it contains ‘at least

minimal support for the proposition that the employer was motivated by discriminatory intent.’”

Kelleher v. Fred A. Cook, Inc., 939 F.3d 465, 470 (2d Cir. 2019), quoting Littlejohn v. City of

New York, 795 F.3d 297, 311 (2d Cir. 2015).

        Kelleher is instructive as it involved a claim of a father who asked for a reasonable

accommodation based on the health condition of his daughter. Id. at 466-467. After alerting his

employer to his daughter’s medical condition and need for intermittent leave, his “relationship

with the Company deteriorated,” including being told that “his problems at home were not the

company’s problems.” Id. He was later terminated due to a minor infraction. Id. The Second

Circuit held that whether discriminatory “motivation was ‘the true reason (or in any event not the

sole reason) for the employment decision’ is a question that cannot be resolved on these




                                                  11
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 12 of 18



pleadings alone. ‘The plaintiff cannot reasonably be required to allege more facts in the

complaint than the plaintiff would need to defeat a motion for summary judgment made prior to

the defendant’s furnishing of a non-discriminatory justification.’” Id. at 470 (citations omitted).

       Similarly here, Plaintiff made a request for a reasonable accommodation due to his health

condition and that of his mother. Shortly thereafter, despite fifteen years of impeccable service

with Defendant, his relationship with the company deteriorated, resulting ultimately in his

termination for “job abandonment,” a result that Defendant was pleased that Plaintiff “helped

document.” The Complaint contains ample support that Defendant’s decision to terminate

Plaintiff was motivated by discriminatory intent, and the Motion should accordingly be denied.

b.     The Question Of Associational Accommodation Is Unresolved Under Massachusetts
       Law.

       As Defendant concedes, the question of whether an employee is entitled to a reasonable

accommodation based on the condition of a family member has not been decided in

Massachusetts. See Flagg v. AliMed, Inc., 466 Mass. 23, 32 n. 18 (2013) (“that issue is not

raised in this case.”). The fact that the issue is one of first impression in the Commonwealth does

not preclude the claim. In fact, the Supreme Judicial Court frequently defers ruling on issues

until they are ripe for review. See, e.g. George v. Jordan Marsh Co., 359 Mass. 244, 255 (1971)

(with respect to recognition of the tort of IIED without bodily injury, “[t]hat question may be left

until it arises,” quoting Smith v. Postal Tel. Cable Co., 174 Mass. 576, 577 (1899); see also Agis

v. Howard Johnson Co., 371 Mass. 140, 142 (1976) (“The question… was ‘left until it arises,’

and that question has arisen here.”).6



6
  “The Massachusetts Supreme Judicial Court (SJC) permits a federal court to certify a question
to it ‘if there are involved in any proceeding before it questions of law of this State which may be
determinative of the cause then pending in the certifying court and as to which it appears to the
certifying court there is no controlling precedent in the decisions of this court.’” Easthampton

                                                 12
          Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 13 of 18



         Here, it is likely that the Supreme Judicial Court would hold that an employer has an

obligation to provide a reasonable accommodation based on the disability of a family member

under its associational discrimination analysis. This is particularly the case with respect to

COVID-19, which is particularly lethal in persons like Plaintiff’s mother who are of an advanced

age with comorbidities who can be infected by asymptomatic individuals. Because of this, the

Motion should be denied or, in the alternative, the question should be certified to the Supreme

Judicial Court for resolution.

    B.      Plaintiff Has Sufficiently Pled His Race/National Origin Discrimination Count.

         Plaintiff need not allege facts sufficient to establish a full prima facie case at the pleading

stage. Swierkiewicz, 534 U.S. at 510. Despite this, Plaintiff has stated a prima facie case for

race/national origin discrimination. “To do so, a plaintiff must provide ‘evidence that: (1) he [or

she] is a member of a class protected by G.L. c. 151B; (2) he [or she] performed his [or her] job

at an acceptable level; [and] (3) he [or she] was terminated.’” Bulwer v. Mt. Auburn Hosp., 473

Mass. 672, 681 (2016) (involving claim of racial discrimination).7

         Plaintiff also need not proffer any direct evidence of discrimination at the 12(b)(6) stage

or otherwise. This is because “[d]irect evidence of intentional discrimination is rarely found in


Sav. Bank v. City of Springfield, 736 F.3d 46, 50 (1st Cir. 2013), certified question
answered, 470 Mass. 284 (2014), quoting Mass. S.J.C. R. 1:03.
7
  Defendant is apparently not aware of recent developments in Massachusetts discrimination law
removing the necessity that Plaintiff show that the position remained open and the employer
sought to fill it with a person of similar qualifications. See, e.g. Massasoit Indus. Corp., 91 Mass.
App. Ct. at 211 n. 4 (“We note that Bulwer does not say that an employee in a discharge case
must show that the position remained open or that the employer sought to fill the position with a
person with similar qualifications. Previous precedent included such a showing as an element of
the prima facie case in discrimination actions.”). Accord Gordon v. EarthLink, Inc., CV 14-
14145-FDS, 2017 WL 3203385, at *7 (D. Mass. July 27, 2017) (applying “test laid out in
Bulwer, which appears to be the current articulation of the prima facie test in Massachusetts.”).




                                                   13
        Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 14 of 18



today’s sophisticated employment world.” Allder v. Daniel O'Connell's Sons, 20 F. Supp. 2d

210, 214 (D. Mass. 1998). “There will seldom be ‘eyewitness’ testimony as to the employer’s

mental processes.” U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983).

       There is no dispute that Plaintiff is Chinese-American (at a primarily white employer),

was one of the best engineers that Defendant had with a spotless personnel record, and was

terminated. There is also no dispute that Plaintiff had been working from home successfully for

weeks, in a role that could be performed remotely, before his termination. There is no dispute

that Plaintiff’s request to continue to work remotely until April 7, 2020 (an additional six

working days) was rejected out of hand, while Defendant approved other remote work requests.

There is also no dispute that Plaintiff was terminated on the first work day he did not appear at

Defendant’s office location for “job abandonment.”

       It should be noted that as the COVID-19 pandemic was becoming more serious, there

was a rise in Anti-Chinese racism across this country. This was in part fueled by President

Trump referring to COVID-19 as the “Wuhan Virus” and “Chinese coronavirus.”8 On March 17,

2020, a White House official used the offensive racist moniker “Kung Flu” to refer to COVID-19

to the face of an Asian American Reporter,9 later repeated by President Trump at a campaign

rally.10 The Anti-Chinese sentiment had grown so much in Massachusetts that on March 27,



8
 Allyson Chiu, Trump has no qualms about calling coronavirus the “Chinese Virus.” That’s a
Dangerous attitude, experts say., THE WASHINGTON POST (March 20, 2020, 7:22 AM),
https://www.washingtonpost.com/nation/2020/03/20/coronavirus-trump-chinese-virus/
9
  Emma Tucker, CBS Reporter: WH Official Called Coronavirus ‘Kung Flu’ to My Face Today,
DAILY BEAST (March 17, 2020 11:57 A.M.) https://www.thedailybeast.com/cbs-reporter-weijia-
jiang-says-wh-official-called-coronavirus-kung-flu-to-her-face
10
   David Nakamura, With ‘kung flu,’ Trump sparks backlash over racist language – and a
rallying cry for supporters, THE WASHINGTON POST (June 24, 2020 7:13 P.M.)
https://www.washingtonpost.com/politics/with-kung-flu-trump-sparks-backlash-over-racist-

                                                 14
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 15 of 18



2020 (the day before Plaintiff’s remote work request was denied), Boston Mayor Marty Walsh

felt the need to caution citizens against blaming minority groups, stating that the “virus doesn’t

discriminate, neither should we…[t]his is not the time for scapegoating, this is not a time for

stigmatizing anyone.”11

       No rational fact finder could conclude that the real reason for Plaintiff’s termination was

“job abandonment.” To the contrary, a rational fact finder could reasonably infer from the falsity

of the explanation that Defendant is “dissembling to cover up a discriminatory purpose.” Reeves

v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 134 (2000). This is because “once the

employer’s justification has been eliminated, discrimination may well be the most likely

alternative explanation, especially since the employer is in the best position to put forth the

actual reason for its decision.” Id. “Proof that the defendant’s explanation is unworthy of

credence is simply one form of circumstantial evidence that is probative of intentional

discrimination, and it can be quite persuasive.” Id.

       But it is not the Court’s role at this juncture to determine liability or conduct this analysis.

Rather, the Court’s role is simply to determine if Plaintiff’s Complaint possesses enough heft to

state a claim that is plausible on its face, accepting the allegations as true and construing all

reasonable inferences in Plaintiff’s favor. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–

557 (2007). It unquestionably does and, accordingly, the Motion should be denied.




language--and-a-rallying-cry-for-supporters/2020/06/24/485d151e-b620-11ea-aca5-
ebb63d27e1ff_story.html
11
 ‘Not A Time For Scapegoating’: Walsh Says Boston Won’t Stand For Racism During
Coronavirus Pandemic, 4WBZ CBS BOSTON (March 27, 2020, 3:36
PM), https://boston.cbslocal.com/2020/03/27/coronavirus-boston-racism-immigrants-mayor-
walsh/?_gl=1


                                                  15
           Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 16 of 18



     C.      Plaintiff Has Sufficiently Pled His Age Discrimination Count.

          Plaintiff’s age discrimination claim is subject to the same prima facie analysis. There is

no dispute that Plaintiff was fifty-five years old, performing his job at an acceptable level, and

was terminated. He therefore adequately states a prima facie case for age discrimination. See

Massasoit Indus. Corp., 91 Mass. App. Ct. at 211 (involving a claim of age discrimination).12

          Despite Defendant’s argument, the Court does not conduct the McDonnell Douglas

burden shifting analysis at the motion to dismiss stage. See Lax v. 29 Woodmere Blvd. Owners,

Inc., 812 F. Supp. 2d 228, 236 (E.D.N.Y. 2011) (“the McDonnell Douglas burden-

shifting analysis is not applied at the motion to dismiss stage.”). Plaintiff is also not required to

proffer direct evidence of discrimination, “as pretext may be proven in a number of ways.”

Massasoit Indus. Corp., 91 Mass. App. Ct. at 210. For example, in Massasoit Indus. Corp, the

hearing officer found the employer’s reasons for termination (no call/no show) pretextual, in part

because of the “haste” with which the employer terminated the employee and lack of an

interactive process. Id. at 211. Defendant followed a similar approach in terminating Plaintiff.

          Where, as here, multiple “bases for discrimination exist, they cannot be neatly reduced to

distinct components” and “it is necessary to determine whether the employer discriminates on

the basis of that combination of factors.” See Lam v. U. of Hawai'i, 40 F.3d 1551, 1562 (9th Cir.

1994) (in context of race and sex); see also Jeffers v. Thompson, 264 F. Supp. 2d 314, 326 (D.

Md. 2003). In Massasoit Indus. Corp., Massachusetts Appeals Court affirmed a MCAD decision

in favor of a terminated employee, finding the employer’s discrimination was “based on a




12
  Interestingly, while claiming that Plaintiff’s Complaint does not include an allegation that
someone substantially younger replaced him, Defendant makes no affirmative statement as to
who actually did replace Plaintiff. It is axiomatic that this information is solely in the possession
of Defendant, which will be discoverable to Plaintiff as this case proceeds.

                                                   16
         Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 17 of 18



combination of concerns about his age and his health.” Massasoit Indus. Corp., 91 Mass. App.

Ct. at 209.

       Again, however, this is an argument for another day at a different stage of this litigation.

It suffices to say that Plaintiff’s Complaint satisfies the pleading requirements, and that the

Motion should therefore be denied.

                                  IV.     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, Yiyu Lin, respectfully requests that this Honorable Court

DENY the Defendant, CGIT Systems, Inc.’s Partial Motion to Dismiss in all respects.



                                               Respectfully submitted,
                                               YIYU LIN,
                                               By his attorney,


                                               /s/Mark D. Szal____________________
                                               Mark D. Szal, BBO# 667594
                                               SZAL LAW GROUP LLC
                                               6 Liberty Square #330
                                               Boston, Massachusetts 02109
                                               Telephone: (617) 830-2494
Dated: July 17, 2020                           mark@szallawgroup.com




                                                 17
        Case 1:20-cv-11051-MBB Document 9 Filed 07/17/20 Page 18 of 18



                                     Certificate of Service

        I, Mark D. Szal, hereby certify that on July 17, 2020, a true and correct copy of this
document filed through the ECF system will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing.


                                                   /s/Mark D. Szal
                                             Mark D. Szal




                                               18
